Citation Nr: 1528964	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  14-00 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a neck scar, claimed as secondary to a neck condition.  

4.  Entitlement to service connection for a right leg disorder (claimed as radiculopathy), to include as secondary to neck and low back disorders.

5. Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Army from April 1970 to May 1973.  His military occupational specialty (MOS) was as a radio operator.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A Board videoconference hearing was held before the undersigned in September 2014.  A transcript of the hearing has been associated with the Veterans file.  

During his September 2014 videoconference hearing, the Veteran waived initial consideration by the RO of additional evidence submitted at that time.  Hence, this additional evidence is accepted for inclusion in the record, and referral to the RO for review is not necessary.  38 C.F.R. § 20.1304(c) (2014).  Also, the Veteran requested that the record be held open for 30 days in order for him to submit additional evidence.  However, no further evidence has been submitted.


FINDINGS OF FACT

1.  Symptoms of a low back disorder were not chronic in service.

2.  Symptoms of a low back disorder were not continuous since service.

3.  Arthritis did not manifest to a compensable degree within one year of the Veteran's separation from service.

4.  The Veteran's low back disorder, diagnosed as degenerative arthritis of the lumbar spine, DDD, and DJD at L5-S1, is not causally or etiologically related to service, to include any injury or event therein.

5.  The Veteran's neck condition, diagnosed as degenerative changes at C3-4, C5-6, and C6-7, herniated disc at C5-6, mild cervical stenosis, and C4-5 spondylosis, is not causally or etiologically related to service, to include any injury or event therein.

6.  A neck scar is not causally or etiologically related to service, to include any injury or event therein.

7.  The Veteran's right leg disorder, diagnosed as lumbar radicular pain, profound radiculopathy without myelopathy, radiculopathy of the cervical spine, restless legs, and severe back pain with radiation, is not causally or etiologically related to service, to include any injury or event therein, and is not related to any neck or low back condition.  

8.  For the entire rating period on appeal, the Veteran's bilateral hearing loss disability exhibited no worse than Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

3.  The criteria for service connection for a neck scar, as secondary to a neck disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

4.  The criteria for service connection for a right leg disorder, to include as secondary to low back and neck disorders, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

5.  For the entire rating period on appeal, the criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VAs Duties to Notify and Assist

A. Service Connection Claims

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473, 484-85 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

A notice letter issued in November 2008 (prior to the initial denial of the Veteran's claims in July 2010)  fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate his claims for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

VAs duty to assist has also been met.  The claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The service treatment records (STRs) are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.  

In this case, VA  provided the Veteran with a VA peripheral nerves examination in June 2010 which addressed the Veteran's claims for service connection for a low back condition and a right leg condition (claimed as radiculopathy).  The Veteran has not contended that the examination was inadequate.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Viewed as a whole, the examination report and rendered medical opinions reflect that the relevant medical history was reviewed, all relevant testing was performed and findings advanced, and were supported by adequate rationales.  

Review of the evidence of record shows that, with respect to his claims for service connection for a neck condition and for a neck scar, as secondary to a neck condition, the Veteran has not been afforded a VA examination.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the U.S. Court of Appeals of Veterans Claims (Court) held that an examination is required when: (1) there is evidence of a current disability; (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  With regard to the aforementioned claims for a neck condition and for a neck scar claimed as secondary to a neck condition-as discussed in detail below-there is neither evidence of an in-service event, injury, or disease nor an indication that the current disabilities may be related to service.  Therefore no examinations are required.

The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  A Veterans Law Judge who chairs a hearing must fulfill two duties: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  During the hearing, the undersigned identified the issue on appeal and solicited relevant testimony.  The issue explained in terms of the scope of the claim, and the outstanding issues material to substantiating the claim were also fully discussed.  See Bryant, 23 Vet. App. at 497.  

Hence, no further notice or assistance to the Veteran is required to fulfill VAs duty to assist him in the development of the claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), affd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B. Claim for Initial Rating in Excess of 10 Percent for Bilateral Hearing Loss

As the issue on appeal concerns an initial rating for bilateral hearing loss-and comes before the Board on appeal from a decision which also granted service connection-there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service-connection claim.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 115-17 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veterans claims file.  The RO has obtained the Veteran's service treatment records (STRs), as well as VA and non-VA medical treatment records.  The Veteran was also afforded VA audio examinations in June 2010 and June 2014.  The VA examinations were adequate, because they were each performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr, 21 Vet. App. at 312 (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Finally, the Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  In light of the foregoing, VAs duties to assist and notify have been satisfied in the current appeal.  

II. Applicable Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires:  (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternate method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

Relevant to the issues decided herein, the Veteran's diagnoses of DDD and DJD (to the extent that they are included under arthritis) are "chronic diseases" under 38 C.F.R. § 3.309(a).  Therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are for application in those instances.  Walker, 708 F.3d at 1336-38.  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson in reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

III. Pertinent Evidence-Claims for Service Connection/Secondary Service Connection

The Veteran's STRs include complaints of low back pain in February 1971 and April 1971.  However, his remaining STRs (to include his March 1970 entrance and April 1973 separation examinations) are negative with respect to complaints and diagnoses, of, or treatment for, neck, low back, and right leg disorders.  Indeed, the April 1973 examination indicated that the Veteran had no complaints related to his health.  Moreover, the Veteran indicated "Good" upon the examination report and appended his signature to said word.  

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Boards decision); see also LILLYS:  AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987) (pages 245-46) (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Post-service evidence includes a July 1995 magnetic resonance imaging (MRI) of the lumbar spine report from E.W. Neale, M.D., of the Kentucky Diagnostic Center, found diffuse disc bulging at L4-5 and L5-S1.  A companion MRI of the cervical spine found small disc protrusion at the C5-6 level, broad-based spondylitic change with associated disc bulging at the C4-5 level, and narrowing of the left C7 neural foramen.  

A September 1995 evaluation from Stewart B. Dunsker, M.D., stated that in July 1995 the Veteran fell out of a chair at work with the immediate onset of sharp pain and numbness down both arms and legs, as well as pain in the neck and low back.  An MRI report was said to be consistent with a herniated disc in the C5-6 area causing mild spinal cord compression.  In addition, the Veteran was said to have mild cervical stenosis.  The impressions included mild spinal cord narrowing at several levels per the MRI.  

A March 1999 evaluation from Lester S. Duplechan, M.D., of the Mayfield Clinic and Spine Institute, indicated that the Veteran presented with severe back pain with radiation down both legs, secondary to a fall at work when he attempted to sit down in a chair.  The impressions included lumbar radicular pain, left greater than the right, pain, and an MRI suggestive of disc extrusion with left L5 compression.  An April 1999 lumbar MRI from Kentucky Diagnostic Center included an impression of increased soft tissue at the L4-5 level.  

Initial consultation with Bradley G. Mullen, M.D., of Mayfield Clinic in May 1999 indicated foraminal narrowing on the left at L5-S1 upon MRI scan.  Treatment records from Dr. Amy Haney dated from June 1999 to April 2000 list diagnoses of low back pain with L5 radiculopathy.

An MRI of the cervical spine dated in December 2000 from Steven P. Karr, M.D., found large postero-central protrusion of the C6-7 disc compressing the thecal sac and spinal cord, and a moderate degree of generalized posterior bulging of the C4-5 disc causing compression of the thecal sac.  

Initial evaluation by Christopher Y, Cai, M.D., in January 2001 found sensory deficits over the left C5-6 dermatome on the left and lower extremity hyperreflexia.  Dr. Cai concluded "In view of his profound radiculopathy without myelopathy, I would favor anterior C4-5 discectomy and fusion with foraminotomy on the left side."  

In January 2001, the Veteran underwent an anterior cervical diskectomy and fusion, C4-5, with allograft fusion and anterior cervical plating under fluoroscopy with microscope, performed by the St. Francis Health System.  The post-operative diagnosis was L5 radiculopathy, severe biceps weakness, and C4-5 spondylosis.  The accompanying surgical pathology report diagnosed intervertebral disc, C4-5, degenerated portions of cartilage and connective tissue, C4-5.  

A May 2001 MRI of the lumbar spine from Heritage Valley Health System offered an impression of congenital spinal stenosis with moderate to severe central spinal stenosis at L3-4 with multi-level foraminal stenosis and marked severe DJD at L5-S1.  

Following initial evaluation by The Center for Pain Medicine in September 2001, the impressions were mechanical low back pain and left lower extremity radicular pain in the S1 dermatomal distribution and status-post cervical laminectomy for a left upper extremity radiculalgia with residual left upper extremity muscle weakness.  

December 2001 MRI of the lumbar spine by Heritage Valley Health System found disc dessication, diffuse annular bulge, right paracentral disc protrusion and bilateral lateral stenosis, all noted at L5-S1.  

The Veteran presented to Mark R. LoDico, M.D., of Advanced Pain Medicine in January 2002 with a chief complaint of low back pain and lower extremity numbness.  The impressions were DDD and bilateral/lower extremity stenosis.  In May 2002, the Veteran was evaluated by J. Scott Columbo, P.T., of the Physical Therapy and Health Center of Robinson Township.  The assessment was radiculopathy of the cervical spine, primarily C4-C5.  

X-ray of the cervical spine by Ohio Valley General Hospital in June 2002 revealed status-post anterior spinal fusion at C4-5, unchanged since May 2002.  X-ray of the lumbar spine revealed a normal lumbar spine.  

Computed tomography (CT) of the cervical spine performed in November 2002 by Heritage Valley Health Center included surgical changes at C4-5 status-post anterior disc fusion, as well as some mild canal stenosis and neural foraminal narrowing at the C4-5 levels, due to degenerative spondylosis.  CT of the lumbar spine performed at that time revealed mild to moderate neural foraminal narrowing and some canal stenosis at the L3-4 and L4-5 levels.  

Treatment records from the Ohio Valley General Hospital dated from January 2002 to March 2003 include complaints and impressions of cervical and lumbar strain, low back pain, and radiculopathy.  Upon his initial visit in November 2002 (at which time he presented to the emergency room), the Veteran reported that he was involved in a work-related accident.

In March 2003, the Veteran presented to M. Melissa Moon, D.O., of Heritage Valley Health System, with complaints of constant low back pain which the Veteran reported "became much more severe after a motor vehicle accident on 3/6/03, where he was a seat-belted drive[r], and he was jolted in this accident and has had an increase in the intensity of his neck and back pain."  The impression was status-post 1999 injury with low back and neck pain and exacerbation after motor vehicle accident on March 6, 2003.  

X-ray examination of the cervical and lumbar spines by Ohio Valley General Hospital in May 2003 showed status-post discectomy and fusion at C4-5, with some underlying degenerative changes at C3-4, C5-6, and C6-7.  

A Form 3367 (Disability Report) from the Social Security Administration (SSA), completed in October 2004, stated that the Veteran first became unable to work in February 2003, and that his ability to work was limited by low back and neck pain due to injuries, as well as to depression.  

A December 2004 evaluation by Garrett W. Dixon, M.D., and Alexandra M. Hope, M.D., performed subsequent to referral by the Pennsylvania Bureau of Disability Determination, included impressions of chronic neck and low back pain.

In March 2005, the SSA determined that the Veteran's back disorder prevented him from performing substantially-gainful employment (SGA) as of March 2003.  The primary diagnosis was herniated disc, and the secondary diagnoses were osteoarthritis and allied disorders.  

The Veteran filed his application for VA compensation in November 2008.  Upon said application, he claimed neck, neck scar, low back, and right leg disabilities (secondary to back and neck disabilities) beginning in June 1972.  In a February 2009 lay statement, the Veteran reported that he injured his back during field exercises in Germany when he fell into a hole, and that he was treated daily for 5 to 6 weeks.  He also stated that, subsequent to service, his legs would give out and he fell numerous times, injuring his neck and spine, as both legs would go numb.  

The Veteran attended a VA peripheral nerves examination in June 2010.  The Veteran reported that he fell into a fox hole between 1970 and 1973, at which time he received physical therapy and X-rays.  He reported current constant, sharp, throbbing pain, which he rated as 9 in severity on a 1 to 10 scale.  He reported that the pain traveled across his belt line from the L1 area, and that he treated the pain with Vicodin.  The Veteran's extremities exhibited adequate sensation, cranial nerves II-XII are grossly intact, and X-ray examination revealed minimal degenerative changes and straightening of normal lumbar lordosis.  The diagnosis was degenerative arthritis of the lumbar spine, with radiculopathy.  The examiner noted that review of the Veteran's file indicated generalized muscle pain while on active duty.  Next, the examiner noted several post-service low-back injuries, and concluded "[i]t is less likely, less than 50/50 probability, that the [V]eterans current low-back condition is secondary to military service.  It is less likely, less than 50/50 probability, that the [V]eterans current low back condition was caused by or a result of lumbar strain while on active duty.  There is no separate right leg or  bilateral leg condition.  He has radiculopathy secondary to the lumbar spine.  As indicated, this lumbar spine condition is not likely secondary to military service, nor was caused by lumbar strain while on active duty."  

An August 2010 lumbar MRI performed by VA listed an impression of mild multi-level degenerative changes.  In April 2011, the VA performed a C3-7 posterior cervical fusion (multi-level laminectomy).  

VA treatment records dated from January 2009 to January 2014 include diagnoses of:  back pain, low back pain, neck pain, radicular pain, cervical and lumbar radiculopathy, restless legs, and rheumatoid arthritis.  A December 2010 EMG (electromyography) report of the lower extremities indicated the EMG/nerve conduction studies (NCS) of the lower extremities were within normal limits and demonstrated no abnormality to suggest peripheral neuropathy or myopathy, or L4-S1 radiculopathy on either side.  In April 2012, the Veteran was issued a back brace and transcutaneous electrical nerve stimulation (TENS) unit following complaints of low back pain.  

During his September 2014 videoconference hearing, the Veteran first testified regarding his claim for service connection for a low back condition.  He testified that he fell into an "ant hole or something" while in Germany, falling 5 to 6 feet, and that when he woke up, he was carried on a stretcher, and was then placed on light duty.  (Hearing Transcript, Page 7).  A lay statement from the Veteran's former wife (submitted during the hearing) was referenced.  (Hearing Transcript, Page 8).  She stated that the Veteran's neck and back injuries while he was in Germany "changed our lives due to the constant pain" and "partly caused our separation."  The Veteran further testified that he had constant problems with his back since service, before re-injuring his back in 1999 when he fell out of a chair and in 2003 during a motor vehicle accident.  (Hearing Transcript, Pages 8-10).  He also testified that his right leg radiculopathy was caused by his back condition.  (Hearing Transcript, Page 10).  The Veteran testified that he had undergone neck surgery (in 2013, not 2011) and that his neck had likewise been injured during his in-service fall and had been painful since that time.  (Hearing Transcript, Pages 11, 13).  He reported that he had a residual neck scar from the surgery, which was tender to the touch.  (Hearing Transcript, Page 12).  The Veteran testified that he began to receive treatment for his back immediately after service, initially by private physicians, and later by VA.  (Hearing Transcript, Pages 14-15).  Last, he testified that he began to receive disability benefits from SSA in 2005 based upon low back and neck disabilities.  (Hearing Transcript, Page 16).  

IV. Analysis-Claims of Service Connection/Secondary Service Connection

A. Claim of Direct Service Connection for a Low Back Disorder

The Board finds that the Veteran has multiple diagnoses of low back conditions, to include:  chronic lumbar pain, degenerative arthritis of the lumbar spine, DDD, lumbar radicular pain, lumbar strain, mechanical low back pain, and severe back pain with radiation.  Hence, he satisfies the requirement for a current disability.  However, upon review of all the evidence, the Board finds that the preponderance of the evidence reveals that the Veteran is not entitled to service connection for a low back disorder (variously diagnosed).  

Second, the Board finds that, while the Veteran's STRs include complaints of low back pain in February 1971 and April 1971, the remaining STRs (to include his March 1970 entrance and April 1973 separation examinations) are negative with respect to complaints and diagnoses, of, or treatment for, a low-back disorder.  Importantly, the April 1973 examination indicated that the Veteran had no complaints related to his health, and he indicated "Good" upon the examination report and appended his signature thereto.  Hence, the Veteran's low back was normal upon separation from service.  

Post-service, the next indication of a low back condition was the July 1995 private MRI of the lumbar spine, which found diffuse disc bulging at L4-5 and L5-S1.  And, the first report of low back pain was recorded during September 1995 evaluation by Dr. Dunsker (and the low back pain was reported as arising from the Veteran falling from a chair at work in July 1995.  These reports were all over two decades subsequent to the Veteran's discharge from service in May 1973.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Additionally, because the first evidence of DJD (at L5-S1) was found during the May 2001 MRI of the lumbar spine from Heritage Valley Health System, the weight of the evidence is against finding that arthritis/DJD was manifested to compensable degree within one year of service, or that symptoms of such have been continuous since service.  See Buchanan, 1451 F.3d at 1336; Maxson, 230 F.3d at 1333.  

Finally, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran has not-despite being afforded opportunities-provided either medical evidence and/or an opinion demonstrating a relationship between any current low-back condition, variously diagnosed, and an injury or event in service.  While he is competent to report symptomatology (such as pain) he does not have the requisite medical expertise to provide a link between a current low-back disorder and service.  Indeed, a veteran is competent to report symptoms which come to him or her through senses, because this requires only personal knowledge, not medical expertise.  See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 308-10.

The evidence is devoid of a competent opinion or nexus linking a current low-back condition, variously diagnosed, to service.  To the extent that the Veteran may claim a current low-back condition is related to service, as a layperson, he is not competent to offer an opinion regarding the etiology of such disorder under the facts in this case, where there is an absence of in-service injury or disease or even a factual basis of symptoms in service or for many years subsequent to service.  See Jandreau, 492 F.3d at 1377.  

Rather, the sole nexus opinion is that of the June 2010 VA examiner, who opined that "[i]t is less likely, less than 50/50 probability, that the [V]eterans current low-back condition is secondary to military service.  It is less likely, less than 50/50 probability, that the [V]eterans current low back condition was caused by or a result of lumbar strain while on active duty."  

The VA examiners opinion clearly states that there is no nexus or link between any current low-back condition and service.  Significantly, there is no opinion contrary to that of the June 2010 VA examiner.  The Veteran's lay statement connecting his current low-back condition to service constitutes a generalized, conclusory statement purportedly suggesting a nexus between a current disability and service, and is insufficient to show the disability "may be associated" with service.  Waters v. Shinseki, 601 F.3d 1277, 1278-79 (Fed. Cir. 2010).  On the other hand, the Board accepts the June 2010 VA examination report as being the most probative medical evidence regarding whether or not there is a nexus between the Veteran's current low-back condition and service, given the depth of the examination report, the in-person nature of the examination, and the fact that the examiners opinion was based upon a review of the record and a clear rationale was provided.  Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  

Therefore, service connection cannot be awarded.  Since the nexus to service requirement has not been satisfied, the preponderance of the evidence is against the claim, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Ortiz v. Principi, 274 F.3d 1361, 1364-66 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

B. Claim of Direct Service Connection for a Neck Disorder

The Veteran's STRs are negative with respect to complaints and diagnoses of, or treatment for, a neck disorder or symptomatology.  While the Veteran testified that he injured his neck during service, the Board reiterates that the April 1973 separation examination indicated that the Veteran had no complaints related to his health, and he indicated "Good" upon the examination report and appended his signature thereon.  As a result, there is no evidence of a neck disorder upon the Veteran's discharge from service.  

Post-service medical records include diagnoses of cervical strain, degenerative changes at C3-4, C5-6, and C6-7, herniated disc at C5-6, mild cervical stenosis, and C4-5 spondylosis.  

Initially, the Board finds that the STRs contain no findings of any of the currently-diagnosed neck disorders.  Thus, the STRs provide evidence against a finding of chronic symptoms of a neck disorder during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the STRs as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Subsequent to the Veteran's service, the next indication of a neck condition was the July 1995 private MRI of the cervical spine, which indicated small disc protrusion at the C5-6 level, broad spondolytic change with associated disc bulging at the C4-5 level, and narrowing of the left C7 neural foramen.  This evidence was over 2 decades after the Veteran's discharge from service.  See Buchanan, 451 F.3d at 1336; Maxson, 230 F.3d at 1333.  

Additionally, because the first evidence of DJD (at C3-4, C5-6, and C7) was found during May 2003 X-ray examination of the cervical spine by Ohio Valley General Hospital, the weight of the evidence is against finding that arthritis/DJD was manifested to compensable degree within one year of service, or that symptoms have been continuous since service.  See Buchanan, 1451 F.3d at 1336; Maxson, 230 F.3d at 1333.  

Furthermore, while the Veteran is competent to report symptoms such as pain (see Layno, 6 Vet. App. at 469) he is not competent to provide an opinion linking a neck condition to service.  Barr, 21 Vet. App. at 308-10.  

While the Veteran underwent an anterior cervical diskectomy and fusion, C4-5, with allograft fusion and anterior cervical plating under fluoroscopy with microscope, performed by the St. Francis Health System in January 2001, this evidence is, once again, decades after service.  The post-operative diagnosis included C4-5 spondylosis.  The accompanying surgical pathology report diagnosed intervertebral disc, C4-5, degenerated portions of cartilage and connective tissue, C4-5.  The April 2011 C3-7 posterior cervical fusion performed by VA in April 2011 is even more remote from service.  

The evidence is devoid of a competent medical opinion or nexus linking a neck condition (variously diagnosed) to service.  To the extent that the Veteran may claim that a current neck condition is related to service, he is not competent to offer such an opinion, given the absence of in-service injury or disease or even a factual basis of symptoms in service or for many years subsequent thereto.  Nor may he contend that his January 2001 or April 2011 neck surgeries (or his November 2002 and March 2003 accidents) are either related to, or aggravated, an in-service neck injury (an injury which is not documented in his STRs).  See Jandreau, 492 F.3d at 1377.  Therefore, in consideration of the foregoing, the Board concludes that the preponderance of the evidence is against the claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1364-66; Gilbert, 1 Vet. App. at 55-57.

C. Claim of Service Connection for a Neck Scar, as Secondary to a Neck Disorder.

As noted, the Veteran underwent neck surgery in January 2001 at the St. Francis Health System and at VA in April 2011.  The Veteran testified that the scar is a residual of his latter surgery.  He does not claim, and the evidence does not suggest, that any neck scar was incurred during active service.  This precludes service connection on a direct basis.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a non-service-connected disability which is aggravated by a service connected disability.  In this instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, as the Veteran's claim of service connection for a neck condition remains denied, there is no basis for service connection for scars incurred secondary to a neck condition (specifically, as a residual of neck surgery).  Hence, entitlement to service connection for a neck scar, as secondary to a neck condition, is not warranted.  38 C.F.R. § 3.310(a).  

D. Claim of Service Connection For a Right Leg Disorder (Claimed as Radiculopathy), to Include as Secondary to Neck and Low Back Disorders

The Board finds that the Veteran has multiple diagnoses of a right leg condition, to include:  lower extremity stenosis, lumbar radicular pain, profound radiculopathy without myelopathy, radiculopathy of the cervical spine, restless legs, and severe back pain with radiation.  Therefore, he clearly meets the requirement for a current disability.  However, upon review of all the evidence, the Board finds that the preponderance of the evidence reveals that the Veteran is not entitled to service connection for a right leg condition (variously diagnosed), to include as secondary to neck and low back conditions.  

Because the Veteran's STRs are negative with respect to complaints and diagnoses of, or treatment for, a right leg condition, and the April 1973 separation examination indicated that the Veteran had no complaints related to his health, and he indicated "Good" upon the examination report and appended his signature thereon, there is simply no evidence of a right leg condition upon the Veteran's discharge from service.  

Post-service, the first notation of a right leg condition occurred during the Veteran's September 1995 evaluation from Dr. Dunsker, who indicated that in July 1995 the Veteran fell out of his chair at work, resulting in the immediate onset of sharp pain and numbness down both arms and legs.  Lumbar radicular pain was initially diagnosed in March 1999 by Dr. Duplechan, and radiculopathy of the cervical spine was assessed by Dr. Columbo in May 2002.  All of this medical evidence is over two decades subsequent to the Veteran's discharge from service in May 1973.  See Buchanan, 451 F.3d at 1336; Maxson, 230 F.3d at 1333.  

Finally, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran has not-despite being afforded opportunities-provided either medical evidence and/or an opinion demonstrating a relationship between any current right leg condition, variously diagnosed, and an injury or event in service.  While he is competent to report symptomatology (such as pain, to which he and his wife testified during the September 2014 videoconference hearing) as well as numbness, he does not have the requisite medical expertise to provide a link between a current right-leg condition and service.  Indeed, a veteran is competent to report symptoms which come to him or her through senses, because this requires only personal knowledge, not medical expertise.  See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 308-10.

The evidence is devoid of a competent opinion or nexus linking a current right leg condition, variously diagnosed, to service.  To the extent that the Veteran may claim such a condition is related to service, as a layperson, he is not competent to offer an opinion regarding the etiology of such disorder under the facts in this case, where there is an absence of in-service injury or disease or even a factual basis of symptoms in service or for many years subsequent to service.  See Jandreau, 492 F.3d at 1377.  

Rather, the sole nexus opinion is that of the June 2010 VA examiner, who opined that "[t]here is no separate right leg or  bilateral leg condition.  He has radiculopathy secondary to the lumbar spine.  As indicated, this lumbar spine condition is not likely secondary to military service, nor was caused by lumbar strain while on active duty."  

The record does not include an opinion contrary to that of the June 2010 VA examiner.  The Veteran's lay statements connection his current right-leg condition to service constitutes a generalized, conclusory statement purportedly suggesting a nexus between a current disability and service, and is insufficient to show the disability "may be associated" with service.  Waters, 601 F.3d at 1278-79.  On the other hand, the Board accepts the June 2010 VA examination report as being the most probative medical evidence regarding whether or not there is a nexus between the Veteran's current right-leg condition (variously diagnosed) and service.  Claiborne, 19 Vet. App. at 186.  

Therefore, service connection cannot be awarded.  Since neither the nexus to service nor in-service incurrence of an injury or disease elements have been satisfied, the preponderance of the evidence is against the claim, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Ortiz, 274 F.3d at 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.

Furthermore, as the Veteran's claim of service connection for both low-back and neck conditions remain denied, there is no basis for service connection for a right leg condition (variously diagnosed) as secondary to either a low back or neck condition.  Hence, entitlement to service connection for a right-leg condition, as secondary to either a low back or neck condition, may not be awarded.  38 C.F.R. § 3.310(a).  

V. Applicable Law-Claim for Initial Rating in Excess of 10 Percent for Hearing Loss

Disability ratings are determined by applying the criteria set forth in VAs Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); see also O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007) ("[b]ecause the claims process before the agency can be lengthy, and because the level of a veteran's disability may fluctuate over time, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.").  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. at 510.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 308-10.  

The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the pure tone threshold average (the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85 (2014).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  Id. 

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  Each ear is evaluated separately.  Id.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b) (2014).  That numeral is then elevated to the next higher Roman numeral.  Id.  Again, each ear is evaluated separately.  Id.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.

VI. Analysis-Initial Rating in Excess of 10 Percent for Bilateral Hearing Loss

Historically, the Veteran filed his claim for entitlement to service connection for bilateral hearing loss in November 2008, contending that he first experienced hearing loss during service in June 1972.  

The Veteran attended a VA audiology examination in June 2010.  He reported that during service he walked by a tank while running telephone wires and the tank fired unexpectedly, which was the onset of his hearing loss and tinnitus.  The Veteran related that he needed to have people repeat themselves during conversation, and that he relied on reading lips.  He denied a history of otologic surgery as well as a family history of hearing loss.  Episodes of unsteadiness, vertigo, and falling were reported.  The Veteran denied occupational noise exposure.  Pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
35
25
LEFT
35
35
40
40
40

The average decibel loss was 32 decibels in the right ear and 39 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 70 percent in the right ear and of 68 percent in the left ear.  The examiner diagnosed mild sensorineural hearing loss (SNHL) in both ears.   

The June 2010 audiometric findings, applied to Table VI, yield a numeric designation of IV for the right ear (32 decibel pure tone threshold average, and 70 percent speech discrimination), and a numeric designation of IV for the left ear (39 decibel pure tone average, 68 percent speech discrimination).  The numeric designation for the right ear (IV) along with the numeric designation for the left ear (IV), entered into Table VII, produce a 10 percent evaluation for hearing impairment.   

The Board finds that pure tone thresholds reported upon June 2010 VA audiological evaluation were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  

VA treatment records dated from January 2009 to January 2014 include audiology consultations in January 2011 and April 2012.  The Veteran complained of worsening hearing in January 2011.  However, the results of the audiologic evaluation revealed mild bilateral SNHL.  The Veteran was said to initially be "padding" his responses, but seemed to stop after being reinstructed several times.  During April 2012 consultation, the audiologist stated "the reliability was very poor during today's testing.  The patient required multiple reinstructions throughout the testing.  Pure tone thresholds and speech testing were assessed three times with different results."  The audiologist concluded that upon final testing there appeared to be no significant change in the Veteran's hearing sensitivity (which was inconsistent with his self-report).  

Most recently, the Veteran attended a VA audiology examination in June 2014.  Pure tone thresholds, in decibels, were recorded as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
15
LEFT
20
30
30
35
40

The average decibel loss was 24 decibels in the right ear and 34 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 78 percent in the left ear.  The examiner diagnosed SNHL in both ears.  The Veteran reported that his hearing loss impacted his daily life in that he had greater difficulty hearing and discriminating speech in settings with conflicting noise.  The Veteran perceived decreased hearing sensitivity bilaterally, reporting that his ears would clog up.  He denied otalgia, otorrhea, and vertigo.  The Veteran was not presently employed and denied current recreational noise exposure.  

The June 2014 audiometric findings, applied to Table VI, yield a numeric designation of III for the right ear (24 decibel pure tone threshold average, and 80 percent speech discrimination), and a numeric designation of III for the left ear (34 decibel pure tone average, 78 percent speech discrimination).  The numeric designation for the right ear (III) along with the numeric designation for the left ear (III), entered into Table VII, produce a zero percent (noncompensable) evaluation for hearing impairment.   

The Board finds that pure tone thresholds reported upon June 2014 VA audiological evaluation were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  

Based on a full review of the record, including the cited VA audiological evaluations, the Board finds that a rating in excess of 10 percent  is not warranted for the Veteran's hearing loss at any point during the appeal period.  Notably, the June 2014 VA examiner specifically addressed the functional effects caused by the Veteran's hearing loss disability.  See Martinak, 21 Vet. App. at 455.

The Veteran is competent to describe the effects of his hearing loss on his daily functioning (needing to have people repeat themselves during conversation, relying on reading lips, and greater difficulty hearing and discriminating speech in settings with conflicting noise).  The Board finds him to be credible.  However, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  VA examination reports of record include thorough hearing examinations and testing results were consistent over the appeal period.  

The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Here, mechanical application of the rating schedule to the audiometric findings does not establish entitlement to a compensable disability evaluation.  

The application of the rating schedule to the audiometric findings does not establish entitlement to a rating in excess of 10 percent at any time during the appeal period.  The Board does not find evidence that the rating assigned for the Veteran's bilateral hearing loss should be rated higher based on the facts found, because the weight of the competent and probative lay and medical evidence of record is against a rating in excess of 10 percent during the above-referenced period.  For these reasons, the Board finds that a preponderance of the evidence is against assigning an initial rating in excess of 10 percent  for bilateral hearing loss.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board has also evaluated whether the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

In this case, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  During VA examinations in June 2010 and June 2014 the Veteran described the functional impairments of needing to have people repeat themselves during conversation, relying on reading lips, and greater difficulty hearing and discriminating speech in settings with conflicting noise.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, which are measured by both audiological testing and speech recognition testing and include exceptional hearing patterns, which were not demonstrated in this case.  The Veteran's reported hearing difficulties are measured by the pure tone threshold rating, which is a schedular rating criterion. 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's hearing difficulties are contemplated in the regulations and schedular rating criteria.

The rating criteria for rating hearing loss disability under 38 C.F.R. § 4.85 considers both speech discrimination under the Maryland CNC and the pure tone threshold average.  The schedular rating criteria also provide for ratings based on exceptional hearing loss patterns (which are not shown in this case).  See 38 C.F.R. § 4.86.  In the absence of additional factors associated with the Veteran's bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


TDIU

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for an increased rating.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Moreover, the Veteran does not allege (nor does the evidence suggest) that he is unemployable due to his service-connected disabilities of hearing loss and tinnitus.  While the Veteran has been granted disability benefits by the SSA, said benefits were granted in March 2005 due primarily to herniated disc, with secondary diagnoses of osteoarthritis and allied disorders.  Notably, the Veteran testified during his September 2014 videoconference hearing that he began to received disability from SSA in 2005 based upon low back and neck disabilities (for which service connection is not in effect).  Consequently, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.



ORDER

Service connection for a low back disorder is denied.

Service connection for a neck disorder is denied.

Service connection for a neck scar, claimed as secondary to a neck disorder, is denied.  

Service connection for a right leg condition (to include as secondary to neck and low back disorders) is denied.  

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is denied.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


